Citation Nr: 0303043	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  99-16 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for atypical psychosis.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had honorable service from October 1976 to April 
1980.  He also served from April 1980 to January 1985, and 
was discharged under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 RO decision which 
denied service connection for atypical psychosis, claimed as 
a nervous condition.  A videoconference hearing before a 
member of the Board was held in January 2001.  The Board 
remanded the case in June 2001.


FINDING OF FACT

The veteran's atypical psychosis is not attributable to the 
veteran's period of honorable service from October 1976 to 
April 1980.


CONCLUSION OF LAW

Atypical psychosis was not incurred in or aggravated by the 
veteran's period of honorable service from October 1976 to 
April 1980.  38 U.S.C.A. §§ 101(2), 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.1(d), 3.12, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In June 2001, the RO sent a letter to the veteran 
specifically informing him of the evidence and information 
necessary to substantiate his claim, the information and 
evidence that he should submit and the assistance that VA 
would provide in obtaining evidence and information in 
support of his claim.  Therefore, the Board is satisfied that 
the RO has complied with the notification requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Background 

The veteran was born in April 1957.  A review of the 
veteran's service medical records reveals that on enlistment 
examination in April 1976, his psychiatric system was listed 
as clinically normal.  In October 1978, the veteran was 
treated for a laceration on the ring finger of his left hand 
when it possibly got caught on something during a rough ride 
in a truck.  In January 1981, the veteran reported that he 
fell and struck the left side of his face after losing 
consciousness for an unknown period of time.  He related that 
the incident was preceded by his ingestion of three cans of 
beer.  It was noted that he was picked up by the military 
police who thought he was under the influence of drugs.  The 
examiner noted that a serious injury was doubtful.  Service 
medical records from his honorable and other than honorable 
periods of service are negative for complaints, treatment or 
diagnosis of a psychiatric condition.

Service personnel records reveal that the veteran had 
overseas service in Germany from March 1977 to June 1979 and 
from August 1980 to June 1981.  The veteran underwent special 
court martials in May 1981, July 1981, and November 1981 for 
failure to report to an appointed place of duty; disobeying 
orders; being on unauthorized leave; breaking restriction, 
and being drunk and disorderly.  He was found guilty of the 
offenses, and punishment included confinement, forfeiture of 
pay, and reduction in rank.  In September 1981, he was 
sentenced to discharge from the service with a bad conduct 
discharge, which he received in January 1985.

The veteran was involuntarily committed to a private hospital 
facility in January 1984 complaining of hearing voices for 
the previous two or three weeks.  He was seen for 
detoxification from alcohol and complaints of auditory 
hallucinations, problems sleeping, and a mildly depressed 
mood.  These records included diagnoses of atypical psychosis 
and polysubstance abuse.  In May 1984, the veteran was 
admitted to a private hospital due to hearing voices and 
refusing to eat.  The diagnoses included alcohol 
hallucinosis, alcohol abuse, and alcohol withdrawal with 
delirium.

In July 1994, the veteran presented at a private facility for 
alcohol dependence.  He noted that he had his first alcoholic 
beverage at age 13, and began drinking on a regular basis at 
age 17.  The pertinent diagnoses were polysubstance abuse, 
atypical psychosis manifested by auditory hallucinations, and 
rule out a social or sociopathic personality disorder.  

Lay statements from several of the veteran's family members 
were received in November and December 1997.  His brother 
indicated that the veteran complained of mental stress and 
racially motivated harassment during his period of overseas 
service in Germany.  He related that prior to his service in 
Germany, the veteran had an outstanding record.  His brother 
noted that after such service, he experienced mood swings, 
depression, and belligerence.  His aunt and mother indicated 
that during his overseas service, the veteran reported being 
unable to sleep and often did not make sense.  His sister 
asserted that the veteran's mental illness began as a result 
of his overseas service in Germany.

In a December 1997 administrative decision, the RO determined 
that the veteran had service of an honorable character for 
his initial obligated period of service from October 1976 to 
October 1980 and qualified for an unconditional discharge 
based on that period of service.  The RO also determined that 
the character of discharge from the veteran's October 1980 to 
January 1985 period of service was dishonorable and was, 
therefore, a bar to benefits based upon this period.

In April 1999, the Army Board for Correction of Military 
Records (ABCMR) denied the veteran's application to upgrade 
his discharge from his second period of service.  

In a statement in support of his claim dated in September 
2000, the veteran stated that in October 1978, he received 
minor treatment following an accident during a training 
exercise.  He considered the 1978 accident as a "near death 
experience" and began to drink to "cover up his fears."  He 
also noted an incident in which he lost consciousness in 
1981.  He said that he experienced feelings of fear, 
depression, and eventually rage.

During the January 2001 videoconference hearing, the veteran 
testified that he began hearing voices in 1979 but did not 
seek medical treatment.  He said that his auditory 
hallucinations became progressively worse during his second 
enlistment.  He said that his condition began resulting in 
disciplinary problems in 1980-1981.  He stated that his 
performance ratings during his first period of service were 
generally good.  The veteran noted that he first received 
treatment for psychiatric problems in December 1983 from a 
private hospital.  The veteran's wife testified that she knew 
him before his military enlistment and he did not experience 
psychiatric problems until after his discharge.  

A fee basis examination was conducted in June 2002.  The 
veteran noted that he started hearing voices in 1980.  The 
examiner noted the veteran's past medical history.  The Axis 
I diagnoses were psychotic disorder, not otherwise specified; 
and polysubstance abuse, history of, not found on this 
examination.  The Axis II diagnosis was none.  The Axis III 
diagnosis was leg problems.  The Axis IV psychosocial 
stressors were not able to work and impaired social 
interactions .  The Axis V Global Assessment of Functioning 
Scale (GAF) was 40 with severe impairment of occupational 
functioning and socialization.  The examiner noted that the 
veteran was first treated for a psychiatric disorder in 1984.  
He also noted that the veteran reported the first symptoms of 
a psychiatric disorder in 1980 but there are no medical 
records to substantiate this.  The examiner opined that the 
veteran's psychiatric disorder was not related to any 
specific incident, physical or mental, of service.  The 
examiner also opined alcohol abuse was responsible for the 
veteran's misbehavior while in service.  

II.  Legal Analysis

Service connection and compensation may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by a period of active service from which the 
individual was discharged or released under conditions other 
than dishonorable.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Compensation benefits are not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.

Therefore, the Board can only consider whether an acquired 
psychiatric disorder was incurred in or aggravated by his 
period of honorable service from October 1976 to April 1980.  

There is no competent evidence of record indicating that the 
veteran suffered from a psychiatric disorder during his 
honorable period of service October 1976 to April 1980 or 
within one year thereafter.  The Board notes that the first 
diagnosis of a psychiatric disorder in the record is in 1984.  

The Board notes the contentions of the veteran and his family 
that the veteran's psychiatric disorder started during his 
first period of service.  However, being lay witnesses, they 
have no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board also notes the opinion of the examiner 
who conducted the June 2002 evaluation that the veteran's 
psychiatric disorder was not related to any incident of 
service.  Finally, the Board notes that, in 1994, the veteran 
gave a history of daily consumption of alcohol at age 17 
which was several years prior to the alleged "near death 
experience" in service which, according to the veteran, 
started his abuse of alcohol.

Where the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is inapplicable.  38 U.S.C. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 




ORDER

Entitlement to service connection for atypical psychosis is 
not warranted.  



	                        
____________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

